Title: From Thomas Jefferson to John Langdon, 22 January 1797
From: Jefferson, Thomas
To: Langdon, John


                    
                        Dear Sir
                        Monticello Jan. 22. 97.
                    
                    Your friendly letter of the 2d. inst. never came to hand till yesterday, and I feel myself indebted for the sollicitude you therein express for my undertaking the office to which you inform me I am called. I know not from what source an idea has spread itself, which I have found to be  generally spread, that I would accept the office of President of the US. but not of Vice President. When I retired from the office I last held, no man in the union less expected, than I did, ever to have come forward again; and, whatever has been insinuated to the contrary, to no man in the union was the share which my name bore in the late contest, more unexpected than it was to me. If I had contemplated the thing before hand and suffered my will to enter into action at all on it, it would have been in a direction exactly the reverse of what has been imputed to me. But I had no right to a will on the subject, much less to controul that of the people of the US. in arranging us according to our capacities. Least of all could I have any feelings which would revolt at taking a station secondary to Mr. Adams. I have been secondary to him in every situation in which we ever acted together in public life for twenty years past. A contrary position would have been the novelty, and his the right of revolting at it. Be assured then, my dear Sir, that if I had had a fibre in my composition still looking after public office, it would have been gratified precisely by the very call you are pleased to announce to me, and no other. But in truth I wish for neither honors nor offices. I am happier at home than I can be elsewhere. Since however I am called out, an object of great anxiety to me is that those with whom I am to act, shutting their minds to the unfounded abuse of which I have been the subject, will view me with the same candor with which I shall certainly act. An acquaintance of many long years ensures to me your just support, as it does to you the sentiments of sincere respect and attachment with which I am Dear Sir Your friend & servt,
                    
                        Th: Jefferson
                    
                